The opinion of the court was filed October 5th, 1885.
Per Curiam.
— This note was negotiable. It contained an absolute and unconditional promise to pay to Wm. Tobv or order the sum specified. As no time of payment was therein expressed, the law adjudges the money to be payable immediately. A right of action accrued at once and would be barred by the Statute of Limitations at the expiration of six years thereafter. The note had all the essential language to constitute a promissory note. The legal right of action thereon would have passed by endorsement and delivery. For purpose of transfer the assignment on the back of this note *321passed the legal title. The amendment was properly allowed. We discover no error in the record.
Judgment affirmed.